Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of receipt and entry of the amendment filed on 09/07/2022.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
Amended claims 1-7 and 11-12 and new claims 17-22 have been examined on the merits. Claims 13-15 and new claims 16 and 23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 11-12 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered vague and indefinite for the phrases “combining the filtrates obtained in step (2), concentrating to 25-35 mL and freeze-drying to obtain an alcohol extract;” and “combining the aqueous fitrates obtained in step (4) and concentrating to 25-35 mL and lyophilizing to obtain a water extract.”  The phrases are still unclear because what process step is the claimed prepared Agrocybe aegerita extract obtained from?”  Is the claimed Agrocybe aegerita extract obtained is of an alcohol extract from step 3? or Is the claimed Agrocybe aegerita extract obtained is of a water extract from steps 4 and 5? or Is the claimed Agrocybe aegerita extract both of an Agrocybe aegerita alcohol (i.e. ethanol) extract from step (3) and of an Arocybe aegerita water extract from steps 4 and 5?  The phrases are unclear because it appears steps (4) and (5) do not further limit step (3) alcohol extract. Clarification and/or Correction is required.  [Please also see withdrawn claim 13 to define/determine what type of Agrocybe aegerita extract is obtained, e.g. comprising “at least one of Agrocybe aegerita alcohol extract and Agrocybe aegerita water extract prepared by the method of claim 1]. 
Claim 7 is rendered vague and indefinite for the phrases “(3) combining the fitrates obtained in step (2), concentrating it to 25-35 mL by distillation under reduced pressure, and freeze-drying to obtain an alcohol extract” and “combining the aqueous filtrates obtained in step (4) and concentrating it to 25-35 mL by distillation under reduced pressure, and freeze-drying to obtain a water extract.”  The phrases are still unclear because what process step is the claimed prepared Agrocybe aegerita extract obtained from?”  Is the claimed Agrocybe aegerita extract obtained is of an alcohol extract from step 3? or Is the claimed Agrocybe aegerita extract obtained is of a water extract from steps 4 and 5? or Is the claimed Agrocybe aegerita extract both of an Agrocybe aegerita alcohol (i.e. ethanol) extract from step (3) and of an Arocybe aegerita water extract from steps 4 and 5?  The phrases are unclear because it appears steps (4) and (5) do not further limit step (3) alcohol extract. Clarification and/or Correction is required. [Please also see withdrawn claim 13 to define/determine what type of Agrocybe aegerita extract is obtained, e.g. comprising “at least one of Agrocybe aegerita alcohol extract and Agrocybe aegerita water extract prepared by the method of claim 1]. 
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under 35 U.S.C. 112, second paragraph for the reasons set forth above. 

Response to Arguments
Applicant’s arguments submitted on 09/07/2022 regarding the USC 112 (pre-AIA ), second paragraph, rejection have been carefully considered but are not deemed persuasive. 
Applicant argues that claims 1-7 and 11-12 have been amended.  The amendment of claims 1-7 and 11-12 is believed to obviate the rejections.  Withdrawal of the rejections is respectfully requested. 
In response, Examiner, however, disagrees because the Examiner still maintains that the phrases are still unclear because within both independent claims 1 and 7 of what process step is the claimed prepared Agrocybe aegerita extract obtained from?”  Is the claimed Agrocybe aegerita extract obtained is of an alcohol extract from step 3? or Is the claimed Agrocybe aegerita extract obtained is of a water extract from steps 4 and 5? or Is the claimed Agrocybe aegerita extract both of an Agrocybe aegerita alcohol (i.e. ethanol) extract from step (3) and of an Arocybe aegerita water extract from steps 4 and 5?  The phrases are also unclear because it appears steps (4) and (5) do not further limit step (3) alcohol extract. Thus, clarification and/or correction is required. [Please also see withdrawn claim 13 to define/determine what type of Agrocybe aegerita extract is obtained, e.g. comprising “at least one of Agrocybe aegerita alcohol extract and Agrocybe aegerita water extract prepared by the method of claim 1]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-12 and 17-22 are rejected under 35 USC 103 as being unpatentable over Wu (CN 104844721A CN Abstract) and/or Wu (CN 104844721A Derwent Abstract) and/or Wu (CN 104844721A The English Translation). 
Although unclear as drafted, a preparation method of an Agrocybe aegerita alcohol (i.e. ethanol) extract is prepared by the process steps comprising of step (1) crushing the fruit bodies of Agrocybe aegerita and step (2) of separating the filtered residue and the filtrate from the crushed Agrocybe aegerita by the extraction with the solvent of an alcohol (i.e. ethanol) at a particular concentration, time and temperature to be repeated several times and wherein the extraction is also performed under ultrasonic extraction and then step (3) of combining the filtrates obtained in the previous step (i.e. of step 2), concentrating and freeze-drying the combined filtrates to obtain the claimed Agrocybe aegerita alcohol (i.e. ethanol) extract that intrinsically contain the desired therapeutic compounds therein is apparently claimed [Please also see withdrawn claim 13 to define/determine what type of Agrocybe aegerita extract is obtained.] . 
 	Wu teaches an Agrocybe aegerita alcohol (i.e. ethanol) extract is prepared by the process steps comprising (open ended language) of step (1) crushing the fruit bodies of Agrocybe aegerita and step (2) of separating the filtered residue and the filtrate from the crushed Agrocybe aegerita by the extraction with the solvent of an alcohol (i.e. ethanol) at a particular concentration (30%), time (2h-5h) and temperature (45°C) to be repeated several times and wherein the extraction is also performed under ultrasonic extraction and then step (3) of combining the filtrates obtained in the previous step (i.e. of step 2), concentrating and freeze-drying the combined filtrates to obtain the claimed Agrocybe aegerita alcohol (i.e. ethanol) extract that intrinsically contain the desired therapeutic compounds therein (see entire document including-e.g. CN Abstract pages 1-2 and Derwent Abstract pages 1-3 and English Translation document of entire document and especially claims 1-7). 
It would have been obvious to one of ordinary skill in the at the time the invention was made to provide a preparation of an Agrocybe aegerita alcohol (i.e. ethanol) extract is prepared by the process steps comprising of step (1) crushing the fruit bodies of Agrocybe aegerita and step (2) of separating the filtered residue and the filtrate from the crushed Agrocybe aegerita by the extraction with the solvent of an alcohol (i.e. ethanol) at a particular concentration, time and temperature to be repeated several times and wherein the extraction is also performed under ultrasonic extraction and then step (3) of combining the filtrates obtained in the previous step (i.e. of step 2), concentrating and freeze-drying the combined filtrates to obtain the claimed Agrocybe aegerita alcohol (i.e. ethanol) extract that intrinsically contain the desired therapeutic compounds therein based upon the beneficial teachings provided by the Wu reference (as discussed above).  The adjustment of particular conventional working conditions therein (e.g. the modification of the claimed purification process step of the claimed solvent of an alcohol (i.e. ethanol) at a particular concentration, time and temperature to be repeated several times to obtained the desired claimed extract and the modification other commonly employed purification steps) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  Furthermore, as the references indicate the various different steps used by the claimed method is result variable, therefore, they could be routinely optimized by one of ordinary skill in the art of practicing the invention disclosed by the references. Please note the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (see, e.g., Ex parte Rubin, 128 USPQ 440, 1959, and In re Burhans, 154 F.2d 690, 69 USPQ 330-CCPA 1946) -MPEP 2144.04.  In addition, Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). 
Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Claims 1-7, 11-12 and 17-22 are rejected under 35 USC 103 as being unpatentable over Bao et al. (“Extraction of Polyphenol from Agrocybe Aegerita with Organic Solvent”, Vol 11, No. 33, 25 November 2012 (2012-11-25) pages 2070-2074, English Abstract).  
	Bao teaches an Agrocybe aegerita alcohol (i.e. ethanol) extract is prepared by the process steps comprising (open ended language) of step (1) using of the fruit bodies of Agrocybe aegerita and step (2) of separating the filtered residue and the filtrate from the Agrocybe aegerita by the extraction with the solvent of an alcohol (i.e. ethanol) at a particular concentration, time and temperature to be repeated several times to obtain the claimed Agrocybe aegerita alcohol (i.e. ethanol) extract that intrinsically contain the desired therapeutic compounds therein (see entire document including-e.g. English Abstract on page 2070). 
It would have been obvious to one of ordinary skill in the at the time the invention was made to provide a preparation of an Agrocybe aegerita alcohol (i.e. ethanol) extract is prepared by the process steps comprising (open ended language) of step (1) using of the fruit bodies of Agrocybe aegerita and step (2) of separating the filtered residue and the filtrate from the Agrocybe aegerita by the extraction with the solvent of an alcohol (i.e. ethanol) at a particular concentration, time and temperature to be repeated several times to obtain the claimed Agrocybe aegerita alcohol (i.e. ethanol) extract that intrinsically contain the desired therapeutic compounds therein based upon the beneficial teachings provided by the Bao reference (as discussed above).  The adjustment of particular conventional working conditions therein (e.g. the modification of the claimed purification process step of the claimed solvent of an alcohol (i.e. ethanol) at a particular concentration, time and temperature to be repeated several times to obtained the desired claimed extract and the modification other commonly employed purification steps such as the ultrasonic extraction step and the concentrating and freeze-drying steps) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  Furthermore, as the references indicate the various different steps used by the claimed method is result variable, therefore, they could be routinely optimized by one of ordinary skill in the art of practicing the invention disclosed by the references. Please note the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (see, e.g., Ex parte Rubin, 128 USPQ 440, 1959, and In re Burhans, 154 F.2d 690, 69 USPQ 330-CCPA 1946) -MPEP 2144.04.  In addition, Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). 
Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments submitted on 09/07/2022 regarding the USC 103 rejection have been carefully considered but are not deemed persuasive. 
	Applicant argues that independent claims 1 and 7 have been amended to clarify that the method of preparing an Agrocybe aegerita of the claimed invention comprises not only the steps of making an ethanol extract but also the steps of making a water extract from the filter residues of the ethanol extract.  In contrast, the cited Wu and/or Bao references are direct to making ethanol extract only. There is no disclosure, teaching, or suggestion in Wu and/or Bao to additionally make a water extract from the filter residues of the ethanol such as that of he claimed invention.  The Wu and/or Bao references alone or combined do not disclose, teach, or suggest each and every element of the claimed invention.  The Wu and/or Bao references alone or combined do not render the claimed invention unpatentable.  Withdrawal of the rejection is respectfully requested.  
In response, Examiner, however, disagrees because although applicant argues that the cited Wu and/or Bao references are direct to making ethanol extract only, Examiner still maintains that the phrases within independent claims 1 and 7 are still unclear because within both independent claims 1 and 7, Examiner still cannot determine of what claimed process step is the claimed prepared Agrocybe aegerita extract obtained from?” For example, it appears to Examiner that the claimed obtained Agrocybe aegerita extract is either of an Agrocybe aegerita alcohol extract or an Agrocybe aegerita water as evidence by withdrawn claim 13 that define/determines what type of Agrocybe aegerita extract is obtained, e.g. comprising “at least one of Agrocybe aegerita alcohol extract and Agrocybe aegerita water extract prepared by the method of claim 1.  Therefore, Examiner still maintains that both references of Wu and/or Bao still reads upon the claimed invention’s method of preparation of a method of an Agrocybe aegerita alcohol (i.e. ethanol) extract is prepared by the process steps comprising of step (1) crushing the fruit bodies of Agrocybe aegerita and step (2) of separating the filtered residue and the filtrate from the crushed Agrocybe aegerita by the extraction with the solvent of an alcohol (i.e. ethanol) at a particular concentration, time and temperature to be repeated several times and wherein the extraction is also performed under ultrasonic extraction and then step (3) of combining the filtrates obtained in the previous step (i.e. of step 2), concentrating and freeze-drying the combined filtrates to obtain the claimed Agrocybe aegerita alcohol (i.e. ethanol) extract that intrinsically contain the desired therapeutic compounds such as of a claimed ergosterol therein. 
Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/           Examiner, Art Unit 1655                                                                                                                                                                                             
/MICHAEL BARKER/           Primary Examiner, Art Unit 1655